Citation Nr: 0511520	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  96-50 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability. 

(The issue of entitlement to an effective date prior to 
June 17, 2002, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities is the subject of a separate Board decision 
under a different docket number.)  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1961 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 1998 and March 2001, the Board remanded the issues 
of service connection for a low back disability and a right 
shoulder disability for additional development.  An October 
2003 Board decision denied the claims of service connection 
for peripheral neuropathy, a low back disability, and a right 
shoulder disability, and an increased (compensable) initial 
rating for postoperative residuals of umbilical 
herniorrhaphy.

The veteran appealed the October 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An August 2004 Court Order granted an August 2004 joint 
motion vacating and remanding the Board's decision with 
respect to the issues of service connection for a low back 
disability and a right shoulder disability.  Copies of the 
joint motion and Court Order have been included in the claims 
file.  

In an April 2004 statement the veteran indicates a desire to 
claim entitlement to service connection for erectile 
dysfunction secondary to prostate cancer.  This matter is 
referred to the RO for appropriate action.  

An August 2004 statement from the veteran indicates that he 
is disagreeing with a decision referenced in an August 2004 
letter with respect to service connection for right knee 
disorder, left knee disorder, and total left knee 
replacement.  The record currently before the Board does not 
contain an August 2004 decision denying service connection 
for right and left knee disorders.  This matter is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion notes, at page two, that the request for the 
veteran's treatment records from the VA Medical Center in 
Miami was limited to records from 1980 forward.  The joint 
remand also concluded that the Board's March 2001 remand 
directive, with respect to the opinion requested from the 
orthopedic examination, was not complied with.  38 C.F.R. 
§ 19.9 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In light of the above, the appeal is REMANDED for the 
following:

1.  Obtain copies of all records relating 
to treatment of the veteran prior to 1980 
at Miami VA Medical Center.  If these 
records have been placed in storage, they 
should be recalled.  If no such records 
exist, a negative reply should be 
requested.  

2.  The veteran should be afforded a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine whether there is a nexus 
between currently manifested low back or 
right shoulder disabilities and the 
veteran's active military service.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  For 
each diagnosis involving the low back or 
right shoulder, the examiner should offer 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the diagnosed disability existed 
during the veteran's active service or is 
related to his active service.  In 
particular, the examiner should express 
an opinion concerning whether arthritis 
of either the right shoulder or low back 
existed during active service or within 
one year of the veteran's discharge from 
active service in September 1967.  If it 
cannot be determined whether the veteran 
currently has low back disability or 
right shoulder disability that is related 
to his active service, on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report, with an 
explanation as to why this is so.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
includes 38 C.F.R. § 3.159 and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


